Order restraining appellant from interfering with the receiver’s possession and directing appellant to deliver to the receiver a statement showing the tenants in the premises and the rents due from them, etc., in so far as appealed from, reversed on the law, -with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The assignment, which antedated the order appointing the receiver, was intended by the parties to be absolute and unqualified, operating in praesenti, and conferred upon appellant an unquestionable right against the subsequent receivership. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.